DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Objections
Claim 7 objected to because of the following informalities:  Please change “on in” to “in” or an appropriate equivalent.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the silicon alloy" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 requires depositing a carbon source on the ceramic matrix composite prior to infiltrating. There are a plurality of ceramic matrix composite forms (e.g., initial, final) that the ceramic matrix composite in claim 7 could be referencing, and is therefore indefinite. 
Claim 12 recited a rate of 1 to 1000 mm per hour, as a rate of heating. This is indefinite because this rate is not a heating rate, and it is unclear what the claimed rate represents. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KEBBEDE et al. (US 2010/0279845).
With respect to claim 13, KEBBEDE et al. discloses a ceramic matrix composite (Abstract; Paragraph [0001]) having no residual free silicon material therein (Paragraphs [0016] and [0017]). 
With respect to claim 14, KEBBEDE et al. discloses that the silicon infiltration material is silicon or silicon alloy (Paragraph [0016]). 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4-7, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over PAROLINI et al. (US 10,150,188).
With respect to claim 1, PAROLINI et al. discloses a method for making a ceramic matrix composite article (Abstract), the method comprising: providing a ceramic matrix composite material (Column 2, lines 45-55) having a feature thereon. The feature is filled with a  treatment material, 230, having fibers and a matrix precursor material (Column 3, lines 15-40) that is carbonized prior to infiltration (Column 3, lines 42-60). The treatment material is the infiltrated with molten silicon resulting in a ceramic matrix composite (Column 4, lines 17-60). 
The above steps represent the claimed initial ceramic matrix composite. 
PAROLINI et al. further discloses that the infiltration process may include a plurality of infiltration steps, with each subsequent infiltration being performed at a lower temperature than the last (Column 4, lines 60-68). Second, third and additional melt infiltration steps may be performed (Column 5, lines 6-50). 
PAROLINI et al. does not explicitly disclose that the ceramic matrix composite is cooled after each heating. PAROLINI et al. discloses that in order to prevent melting and outflow of silicon from the ceramic matrix, during the treatment process, the addition of the infiltration material may be conducted at a temperature lower than the melting point of silicon (Column 4, lines 40-50) which is then heated to the melt infiltration temperature (Column 4, lines 49-68). 
Thus, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to cool the ceramic matrix composite after each heating so that the melt infiltration material can be applied below the melting temperature, and then heated to the melt infiltration temperature. With each heating step to perform the melt infiltration, and then cooling to below the melt infiltration step to apply the infiltration material after each previous melt infiltration, the ceramic matrix composite component is successively heated and successively cooled. 
The second, third, etc. melt infiltration steps represent the claimed successive heating steps of the initial ceramic matrix composite, while the cooling thereafter represent the successive cooling steps. Moreover, the left side of the treatment material, 230, (which becomes the initial ceramic matrix composite) is considered the first portion of the initial ceramic matrix composite, while the right portion is considered the second portion (Figure 3). 
[AltContent: textbox (Second portion)][AltContent: textbox (First portion)][AltContent: ][AltContent: ]
    PNG
    media_image1.png
    319
    524
    media_image1.png
    Greyscale

Since both portions are heated during each melt infiltration, each portion is successively heated and then successively cooled. 
With respect to claim 4, PAROLINI et al. PAROLINI et al. further discloses that the infiltration process may include a plurality of infiltration steps, with each subsequent infiltration being performed at a lower temperature than the last (Column 4, lines 60-68). Second, third and additional melt infiltration steps may be performed (Column 5, lines 6-50). A subsequent melt of silicon can include a dopant (Column 5, lines 15-50). Thus, the layer of silicon placed on a previous layer implicitly represent a different infiltration material given that it posses a dopant. Moreover, the doped silicon is placed on/around the previously applied silicon and thus has a different positional relationship, with a different composition. 

With respect to claim 5, PAROLINI et al. discloses that the silicon alloy comprises silicon with boron (Column 5, lines 50-60).
With respect to claim 6, PAROLINI et al. discloses that the silicon alloy comprises silicon with boron (Column 5, lines 50-60). 
With respect to claim 7, PAROLINI et al. discloses that the treatment material which is placed in a ceramic matrix composite comprises a matrix precursor (e.g., carbon) (Column 3, lines 25-50) prior to infiltrating (Column 4, lines 25-50). The carbon represents the claimed carbon source. 
With respect to claims 9 and 10, PAROLINI et al. discloses that the silicon infiltration temperature is between 1404 and 1394 C (Column 5, lines 5-10). 


_______________________________________________________________________
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over PAROLINI et al. (US 10,150,188) in view of KEBBEDE et al. (US 2010/0279845).
With respect to claim 2, PAROLINI et al. discloses that the melt infiltrated ceramic matrix composite will have free silicon therein (Column 2, lines 20-30; Column 4, lines 28-45). PAROLINI et al. does not explicitly disclose that the amount of silicon in the final ceramic matrix composite is less than 1 volume percent. KEBBEDE et al. discloses that melt infiltration with silicon creates free silicon in the ceramic phase. The free silicon in the matrix phase poses a limitation to the temperatures at which such articles can be employed, such as not being able to use the parts at temperatures exceeding the melting temperature of silicon. Thus, the free silicon is completely removed from the article (Paragraph [0017]). Suitable techniques for removing the silicon involve melting and drawing the melted silicon from the part (Paragraph [0018]), vaporizing the silicon in the part (Paragraph [0019]), and a chemical etching technique (Paragraph [0020]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to completely remove the free silicon from the ceramic matrix composite part of PAROLINI et al., in a manner taught by KEBBEDE et al., so that the part can be used in applications with temperatures higher than that of the melting temperature of free silicon. 
_______________________________________________________________________
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over PAROLINI et al. (US 10,150,188) in view of NIXON et al. (US 2004/0192534).
With respect to claim 3, PAROLINI et al. discloses that the precursor materials include the matrix materials themselves (Column 3, lines 20-30) which are the ceramic materials of the matrix, which is SiC (Column 4, lines 10-30). 
PAROLINI et al. does not explicitly disclose that the average grains size is larger in the final ceramic matrix than the initial ceramic matrix. NIXON et al. discloses that the SiC particulates serve as seeds for SiC grain growth in situ by the reaction between carbon and silicon during melt infiltration (Paragraphs [0052], [0056]) which provides higher wear on the matrix components. Boron is added to the comprises to prevent too large of grain growth in the composite (Paragraph [0056], [0127]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to include boron to the precursor materials of PAROLINI et al. so that grain (e.g., crystal) growth during infiltration is minimized (while still occurring), as taught by NIXON et al. so that the wear characteristics of the composite are not degraded by having grain growth being too large. 



_____________________________________________________________________
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over PAROLINI et al. (US 10,150,188) in view of BAUER et al. (US 2003/0012938).
With respect to claim 8, PAROLINI et al. does not explicitly disclose that the carbon source comprises boron. BAUER et al. discloses that the carbon precursor  comprises boron compounds to provide anti-oxidation effects under use conditions (Paragraph [0074]; Abstract). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide boron compounds in the carbon source of PAROLINI et al., as taught by BAUER et al. so as to provide anti-oxidation effects under use conditions. 

_________________________________________________________________________
Claim(s)  11 is/are rejected under 35 U.S.C. 103 as being unpatentable over PAROLINI et al. (US 10,150,188) in view of EBERT et al. (US 2005/0163988).
With respect to claim 11, PAROLINI et al. does not explicitly disclose that the melt temperature is greater than or equal to 1500 C. EBERT et al. discloses that siliconizing is performed at a temperature range of 1450 to 1700 C (Paragraph [0058]) and forms a SiC gradient from the core area to the surface area (Paragraphs [0059], [0060]) giving the part good long term behavior (Abstract). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to perform the siliconizing of PAROLINI et al. in a manner taught by EBERT et al., including the heating up to 1700 C, so as to form a SiC gradient from the core area to the surface area giving the part good long term behavior. 





Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/Primary Examiner, Art Unit 1745